DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: At the bottom of page 21, “…plurality of refrigeration appliances, including: a calculation module…”, phrasing may be unclear if the server or the refrigeration appliances/detection modules include a calculation module. The examiner notes that one possible fix is to clarify that “the server includes” on the next line. For example, the claim could be written as:
	...the plurality of refrigeration appliances.
The server includes:
a calculation module… 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 detection module for detecting, calculation module for averaging, processing module for generating a comparison result and play modules for playing in claim 1. First determining unit for generating a signal and second processing unit for comparing in claim 4. Second determining unit for generating a signal and third processing unit for comparing in claim 5. The door-open/close detecting unit for detecting door open/close intervals in claim 6. Third determining unit for generating a signal and fourth processing unit for comparing in claim 7. The detecting unit and speaking unit in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The collection of “modules” and their corresponding “units” described throughout the specification are broad and unclear as to how these modules are embodied in the system. Are the modules external devices with software that plug into said refrigeration apparatus? If so, how are the modules integrated/where are they attached? Are the modules purely software built into the refrigeration units themselves? Stating that the “detection 
For example, as for the door open/closing detection modules, how is it detecting this condition? Is it a pressure sensor on the latch or a rotation sensor on the hinge? Is it detecting light shining from the outside or sensing a dramatic temperature shift from the outside when the door is open? The method of determining with sensors is too broad as disclosed in the specification.
For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. Figs. 2A, 2B, 4A and 4B attempt to map how the modules interact with each other, however they do not disclose specific algorithms/steps for achieving the intended functional results. ¶ 0035 through ¶ 0037 & Fig. 5 does adequately describe the reasoning for the processing and calculation modules alone, however is it still unclear if any hardware is involved. Regardless, the play and detection modules are left entirely too vague in regards the methods of detecting and displaying information.
Finally, all of the claimed modules/units are stated as being “coupled signally” without any direct disclosure as to the methods of being connected. Are the modules  coupled with wires or wireless? If wireless, are they using the internet or cellular means to connect to the server? Or is it a combination of wire connection between modules 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining the loading level of a refrigeration appliance.
The limitation of determining the loading level of a refrigeration appliance, as drafted, is a system that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components. That is, other than reciting a “module, for”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “module, for” language, “averaging” in the context of the claims encompasses the user mentally calculating the average parameters and refrigerator downtime based on processed data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application, in particular, the claims recite the additional elements of detection, sending/receiving and displaying 
The claims do not include additional elements that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements amount to no more than pre-solution computer processing functions. Regarding recording and processing refrigeration data, US 20150150088 A1 evidences that is well-known to record refrigeration data then transmit to and process at a server (¶ 0064). These are conventional functions of computing devices, thus the additional elements are not held to be significantly more than the abstract idea and the claims are held to not be patent eligible.
Regarding the dependent claims 2-9, they are drawn to transmitting and processing data, which fail to integrate the abstract idea into a practical application and also fail to significantly add to the abstract idea.
Regarding dependent claim 10, it is noted by the examiner that the detecting and speaking unit integrate a substantial practical application into the system by defining an execution condition to play the data. It would be recommended by the examiner to integrate the dependent claim 10 into the independent claim 1 to overcome the 101 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haga (US 20150150088 A1) and Bon (US 20180209679 A1).
[AltContent: textbox (Haga (US 20150150088 A1))][AltContent: textbox (Haga (US 20150150088 A1))]
    PNG
    media_image1.png
    596
    856
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    593
    828
    media_image2.png
    Greyscale

[AltContent: textbox (Haga (US 20150150088 A1))][AltContent: textbox (Haga (US 20150150088 A1))]
    PNG
    media_image3.png
    552
    819
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    585
    594
    media_image4.png
    Greyscale

[AltContent: textbox (Haga (US 20150150088 A1))][AltContent: textbox (Haga (US 20150150088 A1))]
    PNG
    media_image5.png
    326
    573
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    462
    563
    media_image6.png
    Greyscale

[AltContent: textbox (Bon (US 20180209679 A1))]
    PNG
    media_image7.png
    532
    706
    media_image7.png
    Greyscale

Regarding claim 1, Haga discloses:
A system for determining a loading level of a refrigeration appliance, comprising: a plurality of refrigeration appliances (Fig. 2, 100a & 100b), each of the plurality of refrigeration appliances running for a cycle number of work cycles within a statistic time duration, each of the work cycles having a work-cycling time and a refrigeration parameter [Log information, ¶ 0081 & 0082], the work-cycling time being consisted of a refrigeration time and a downtime [¶ 0111], a most recent work cycle of the work cycles being defined as a preceding work cycle, the refrigeration parameter and the downtime corresponding to the preceding work cycle being defined as a preceding refrigeration parameter and a preceding downtime, respectively;(¶ 0081 explains that log information 
a plurality of detection modules, each of the plurality of detection modules being utilized for detecting the cycle number of each of the plurality of refrigeration appliances, and for detecting the refrigeration parameter (Fig. 5, 201) and the downtime for each of the work cycles [¶ 0081, 0082, 0133, 0135]; (Since log information data includes date and time, it is implied that the prior art is capable of assigning uptime/downtime cycles and cycle numbers to the activity of the compressor.)
a server (Fig. 1, 1110), coupled signally with the plurality of refrigeration appliances and the plurality of detection modules [¶ 0112], utilized for receiving the cycle number, the refrigeration parameter and the downtime for each of the work cycles, the preceding refrigeration parameter and the preceding downtime of each of the plurality of refrigeration appliances [¶ 0087], including: 
a processing module, coupled signally with the calculation module [¶ 0012], utilized for generating a comparison result upon the refrigeration parameters by comparing the preceding refrigeration parameters and the refrigeration parameter average, for generating a comparison result upon the downtime by comparing the preceding downtime and the downtime average, and for searching an initial-stage loading level for each of the plurality of refrigeration appliances from a state-checking table according to the comparison result upon the refrigeration parameters and the comparison result upon the downtime; (¶ 0175 & Fig. 11 describe analysis results of the log analysis processing section (Fig. 8B, 430d). Fig. 11 shows a conditional state checking table dependent on the data received.) and

Haga fails to directly disclose:
a calculation module, for averaging individually the refrigeration parameters and the downtime for all the work cycles within the statistic time duration to obtain a refrigeration parameter average and a downtime average
In the same field of endeavor, namely refrigeration data logging, Bon teaches the use of memory (Bon, Fig. 2, 156) to store computation instruction such as software capable of logic, rules, algorithms, code, tables, etc. [Bon, ¶ 0048]. It would be reasonable to assume averaging compressor rpm and downtime data is encompassed in the above capabilities, as averaging is a basic computation function performable by generic computer components.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haga with the computational memory of Bon to better analyze received telemetry data to monitor energy use and make predictions of when one of the systems will require maintenance [Bon, ¶ 0058].
Regarding claim 2, the combination of Haga and Bon disclose:
The system of claim 1, wherein the processing module includes a memory unit for storing the state-checking table. [Haga, Fig. 8B, 430d] (Fig. 11 also displays the results of the log analysis processing section as a state checking table.)

	Regarding claim 3, the combination of Haga and Bon disclose:
The system of claim 1, wherein the processing module includes a first processing unit for locating the initial-stage loading level for each of the plurality of refrigeration appliances from the state-checking table so as to obtain a plurality of the initial-stage loading levels.
As described, the loading level is defined as an arbitrary value obtained from a predetermined state checking table by comparing a combination of preceding downtime and compressor rpm contrasted with previous average downtime and average compressor rpm. Bon teaches the use of memory to store computation instruction such as software capable of logic, rules, algorithms, code, tables, etc. [Bon, ¶ 0048]. Therefore it can be reasonably assumed that the combination of Haga and Bon is capable of such generic computations. The goal the loading level is to determine the energy use of a refrigerator relative to the refrigerator’s previous energy use. The combination of Haga and Bon accomplishes the same task.

	Regarding claim 4, the combination of Haga and Bon disclose:
The system of claim 3, wherein the processing module further includes: a first determining unit, coupled signally with the first processing unit, utilized for generating a 
The server (Bon, Fig. 2, 150) includes processing circuitry (Bon, Fig. 2, 154) to execute instructions dependent on data [Bon, ¶ 0048]. Bon teaches the use of memory to store computation instruction such as software capable of logic, rules, algorithms, code, tables, etc. [Bon, ¶ 0048].
OFFICIAL NOTICE is taken that it is old and well known in the art of refrigeration monitoring to average downtime, parameters and other data for computational analysis.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haga with the computational memory of Bon to determine the loading level [Bon, ¶ 0048]. The combination of Haga and Bon display current energy use relative to subsequent energy use in the form of continuous analysis, such as line graphs. Whereas the claimed invention takes steps to display energy use in the format of integers as a step analysis, such as loading levels. The examiner considers this variation to be a rearrangement of data display and is therefore rejected as an obvious matter of design choice.
Regarding claim 5, the combination of Haga and Bon disclose:
The system of claim 4, wherein the processing module further includes: a second determining unit, coupled signally with the second processing unit, utilized for generating a second processing signal upon when at least two of the plurality of the first advanced-stage loading levels are identical; and a third processing unit, coupled signally with the second determining unit, utilized for further comparing the refrigeration parameters for the plurality of refrigeration appliances with the same first advanced-stage loading level, upon when the second processing signal is received, so as to obtain a second advanced-stage loading level for each of the plurality of refrigeration appliances, and to have each of the plurality of play modules to further play second advanced-stage information corresponding to the second advanced-stage loading level for the respective each of the plurality of refrigeration appliances.
The server (Bon, Fig. 2, 150) includes processing circuitry (Bon, Fig. 2, 154) to execute instructions dependent on data [Bon, ¶ 0048]. Bon teaches the use of memory to store computation instruction such as software capable of logic, rules, algorithms, code, tables, etc. [Bon, ¶ 0048].
	OFFICIAL NOTICE is taken that it is old and well known in the art of refrigeration monitoring to average downtime, parameters and other data for computational analysis.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haga with the computational memory of Bon to determine the loading level [Bon, ¶ 0048]. The combination of Haga and Bon display current energy use relative to subsequent energy use in the form of continuous analysis, such as line graphs. Whereas the claimed invention takes steps to display 

Regarding claim 6, the combination of Haga and Bon disclose:
The system of claim 5, wherein each of the plurality of detection modules includes a door-open/close detecting unit for detecting a preceding door-close time interval of a corresponding one of the plurality of refrigeration appliances. [Haga, Fig. 6(b), ¶ 0007]

Regarding claim 7, the combination of Haga and Bon disclose:
The system of claim 6, wherein the processing module further includes: a third determining unit, coupled signally with the third processing unit, utilized for generating a third processing signal upon when at least two of the plurality of the second advanced-stage loading levels are identical; and a fourth processing unit, coupled signally with the third determining unit, utilized for further comparing the preceding door-close time intervals for the plurality of refrigeration appliances with the same second advanced-stage loading level, upon when the third processing signal is received, so as to obtain a final-stage loading level for each of the plurality of refrigeration appliances, and to have each of the plurality of play modules to further play final-stage information corresponding to the -24-final-stage loading level for the respective each of the plurality of refrigeration appliances.
The server (Bon, Fig. 2, 150) includes processing circuitry (Bon, Fig. 2, 154) to execute instructions dependent on data [Bon, ¶ 0048]. Bon teaches the use of memory to store 
OFFICIAL NOTICE is taken that it is old and well known in the art of refrigeration monitoring to average downtime, parameters and other data for computational analysis.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haga with the computational memory of Bon to determine the loading level [Bon, ¶ 0048]. The combination of Haga and Bon display current energy use relative to subsequent energy use in the form of continuous analysis, such as line graphs. Whereas the claimed invention takes steps to display energy use in the format of integers as a step analysis, such as loading levels. The examiner considers this variation to be a rearrangement of data display and is therefore rejected as an obvious matter of design choice.

Regarding claim 8, the combination of Haga and Bon disclose:
The system of claim 1, wherein each of the plurality of play modules includes a displaying unit for playing the initial-level information. [Haga, Fig. 2, 130a, 130b & ¶ 0086 ]

Regarding claim 9, the combination of Haga and Bon disclose:
The system of claim 1, wherein each of the plurality of play modules includes a speaking unit for voice playing the initial-level information [Haga, ¶ 0231].

10 is rejected under 35 U.S.C. 103 as being unpatentable over Haga and Bon as applied to claim 9 above, and further in view of Prabhakaran (US 20180142929 A1).



    PNG
    media_image8.png
    861
    839
    media_image8.png
    Greyscale
[AltContent: textbox (Prabhakaran (US 20180142929 A1))]





Regarding claim 10, the combination of Haga and Bon disclose:
The system of claim 9.
Haga and Bon fail to disclose:
wherein each of the plurality of play modules includes a detecting unit coupled signally with the speaking unit and utilized for activating the speaking unit to generate a trigger signal for initiating broadcasting of the corresponding initial-level information.
In the same field of endeavor, namely system for monitoring refrigeration systems, Prabhakaran teaches the use of sensors in conjunction with the I/O interface (Prabhakaran, Fig. 4, 403) and audio speakers [¶ 0052].
It would be obvious for someone of ordinary skill in the art before the effective filing date
of the claimed invention to modify the combined device of Haga and Bon with the display sensors of Prabhakaran to better play alarm signals and visual reports [¶ 0047].











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0306476 A1 (Brady) teaches the use of averaging and other mathematical operations in refrigeration systems for monitoring energy use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571) 272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/K.S.M./Examiner, Art Unit 3763                                                                                                                                                                                                        
/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763